Citation Nr: 1426213	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-41 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 50 percent disability rating for major depression, currently evaluated as 30 percent disabling, from November 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2009 rating decision proposed to reduce the disability rating assigned to service-connected major depression, from 50 percent to 30 percent disabling.  The July 2009 rating decision reduced the disability rating to 30 percent, effective November 1, 2009.  In March 2011, the Board remanded this matter for further development.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Veteran's Virtual VA file reveals a May 2014 written brief presentation.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

The July 2009 rating decision in which the RO reduced the rating for service-connected major depression from 50 to 30 percent, effective November 1, 2009, failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected major depression from 50 percent to 30 percent, effective November 1, 2009, was not in accordance with law, the criteria for restoration of the 50 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal stems from a July 2009 rating reduction decision by the RO.  The schedular review of the appropriate disability rating was derived from a periodic reexamination request to verify the current state of disability, see 38 C.F.R. § 3.327, rather than a claim for an increased rating.  Thus, the issue is limited to restoration of the 50 percent rating.  

As the Board's decision to restore a 50 percent rating constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, based on a May 2009 VA examination, the RO, in a July 2009 rating decision, reduced the rating for the Veteran's service-connected major depression from 50 to 30 percent, effective November 1, 2009.

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown (Kevin) v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In this case, the RO originally granted service connection in an October 2004 rating decision and assigned a 50 percent rating, effective February 12, 2004.  The July 2009 rating decision reduced the disability rating to 30 percent, effective November 1, 2009.  Thus, at the time of the effective date of the reduction, the Veteran's 50 percent rating had been in effect for more than five years.  See Brown 5 Vet. App. at 418 (finding that the duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction).  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the July 2009 rating decision that reduced the rating reflects that the RO failed to consider and provide notice of the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

In this case, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 50 percent ratings was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  Thus, the RO's July 2009 rating does not meet the rating reductions standards of 38 C.F.R. § 3.344(a) and (b).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 50 percent rating for major depression is restored effective November 1, 2009.

Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.  However, the Board notes that the Veteran's VA physician provided a statement in July 2009 which provided clinic findings and a rationale explaining why the Veteran's disability has not improved.




ORDER

Restoration of the 50 percent rating for major depression is granted effective November 1, 2009.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


